Exhibit 10.1

MYREXIS, INC.

Separation and Consulting Agreement

THIS SEPARATION AND CONSULTING AGREEMENT (this “Agreement”), by and between
Myrexis, Inc., a Delaware corporation (the “Company”) and Robert J. Lollini (the
“Executive”) is made as of May 11, 2012.

WHEREAS, the Company and the Executive have entered into a certain Executive
Severance and Change in Control Agreement, dated February 1, 2010, as amended on
September 9, 2011 (the “Severance Agreement”);

WHEREAS, the parties hereto have mutually agreed that it is in their respective
best interests to allow for the Executive to separate from the Company and that
such separation is not for any Cause attributable to the Executive;

WHEREAS, as provided in the Severance Agreement, as a condition to the receipt
of the payments and benefits contained therein and in return for the Executive’s
execution of the general release of claims against the Company and its
affiliates attached hereto as Exhibit A (the “General Release”), the Company
agrees to pay to the Executive at the time and in the amounts as provided in
Section 4.2(a) of the Severance Agreement, which amounts are set forth herein;

WHEREAS, in addition, the Company is also willing to provide additional
compensation to the Executive in the form of continued vesting of certain stock
options and restricted stock units as provided herein and the extension of the
expiration date of stock options, in return for the Executive’s execution of the
General Release and certain additional agreements by the Executive, including
the Executive’s agreement to provide consulting services to the Company as set
forth herein;

WHEREAS, the Company and the Executive desire to enter into a formal agreement
to ensure that such separation proceeds in an organized and efficient fashion;
and

WHEREAS, this Agreement shall become effective following the expiration of the
seven (7) day revocation period described in Section 11 of the General Release.

NOW, THEREFORE, in consideration of the mutual promises, terms, provisions, and
conditions contained herein, the parties agree as follows:

1. Separation of Employment; Resignation from Board. The parties acknowledge and
agree that the Executive will resign from his positions as Chief Executive
Officer and President of the Company and his employment with the Company will
end effective upon the opening of business on May 11, 2012 (the “Separation
Date”). The Executive further acknowledges and agrees that, pursuant to the
Executive’s separation, the Executive will resign from his position as a member
of the Company’s Board of Directors as of the close of business on November 15,
2012 (the “Board Resignation Date”), by executing the letter of resignation
attached as Exhibit B hereto. The parties acknowledge and agree that from and
after the Separation Date, the Executive shall have no authority, and shall not
represent himself, as an officer or employee of the Company, and from and after
the Board Resignation Date, as a director and agent of the Company.



--------------------------------------------------------------------------------

2. Separation Benefit. In exchange for the mutual covenants set forth in this
Agreement, the Company shall provide the Executive with the following pursuant
to Section 4.2(a) of the Severance Agreement (together, the “Separation
Benefit”):

(a) Lump-Sum Payment. Within thirty (30) days following the Separation Date, the
Company shall provide the Executive with a lump sum payment, less all applicable
federal, state, local and other employment-related deductions, equal to the
total of:

(i) one (1) times the Executive’s gross annual base salary as of the Separation
Date (i.e., a total of $395,000);

(ii) one (1) times the Executive’s current fiscal year target bonus amount
(i.e., a total of $197,500); and

(iii) $181,041.66, representing eleven (11) months accrual of the Executive’s
current fiscal year target bonus amount.

(b) Payment of Company Share of COBRA Premiums. In the event that the Executive
chooses to exercise the Executive’s right under COBRA1 to continue the
Executive’s participation in the Company’s health and dental insurance plan and
makes all timely and proper elections with respect to same under COBRA, the
Company shall pay a percentage of the costs equal to the percentage of the costs
currently paid by the Company for active employees for the same health and
dental insurance coverage the Executive and Executive’s dependent(s) had as of
the Separation Date for a period of twelve (12) months, to the same extent that
such insurance is provided to persons then currently employed by the Company.
The Executive’s co-pay, if any, shall be paid by the Executive directly to the
Company’s insurer or third party COBRA administrator within seven (7) days of
receipt of notice of such payment due or as scheduled under the COBRA notice.
Notwithstanding any other provision of this Agreement, this obligation shall
cease on the date the Executive becomes eligible to receive substantially
similar health and dental insurance benefits and on substantially similar terms
through any other employer of the Executive, and the Executive agrees to provide
the Company with written notice immediately upon becoming eligible for such
benefits. The Executive’s acceptance of any payment on the Executive’s behalf or
coverage provided hereunder shall be an express representation to the Company
that the Executive has no such eligibility under another employer’s group health
and dental plan. Executive will be mailed a COBRA packet at Executive’s last
known address. Such packet will contain additional information about Executive’s
COBRA rights and responsibilities.

(c) Acknowledgement of Amounts Owed and Waiver of Notice under Severance
Agreement. The parties acknowledge and agree that the Separation Benefit is owed
to the Executive under the Severance Agreement. The Executive further
acknowledges and agrees that except for: (i) the Separation Benefit, (ii) the
Executive’s final wages and accrued but unused

 

1  “COBRA” is the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended. Regardless of whether the Executive signs this Agreement, the Executive
shall have the right to elect to continue the Executive’s healthcare benefits
pursuant to the terms and conditions of COBRA. The Executive’s eligibility for
benefits under COBRA, the amount of such benefits, and the terms and conditions
of such benefits, shall be determined by COBRA statutory and regulatory
guidelines.

 

2



--------------------------------------------------------------------------------

vacation (which shall be paid in accordance with the Company’s regular payroll
practices and applicable law), (iii) the reimbursement of any properly and
timely documented expenses incurred by the Executive on the Company’s behalf
through the Separation Date, pursuant to the Company’s standard expense
reimbursement policy, (iv) the contribution by the Company if allowed under the
Company’s 401(k) plan, to the extent not already made as of the Separation Date,
of a pro rata portion of the Company’s matching contribution pursuant to the
Company’s 401(k) plan, and (v) the Executive’s equity vesting as described in
Section 3 below, the Executive shall not be entitled to any other compensation
or payment from the Company including, without limitation, other wages,
commissions, bonuses, vacation pay, holiday pay, paid time off, stock, stock
options, or any other form of equity, compensation or benefit. In addition, the
Executive waives any notice provisions contained in the Severance Agreement.

3. Equity. The terms and conditions of the Company’s 2009 Employee, Director and
Consultant Equity Incentive Plan (the “Equity Incentive Plan”) and any
agreements executed by the Company or the Executive pursuant thereto (together,
the “Equity Award Agreements”), are incorporated herein by reference and shall
survive the signing of this Agreement, as modified herein. In exchange for the
mutual covenants set forth in this Agreement, the Equity Award Agreements shall
be modified as follows:

(a) vesting shall continue pursuant to all Equity Award Agreements until the
Board Resignation Date, provided that the Executive has not breached this
Agreement in any material respect;

(b) vesting pursuant to the stock option grant dated September 22, 2011, in the
amount of 300,000 shares shall be accelerated such that as of the Board
Resignation Date, options for 75,000 additional shares shall be vested and
exercisable, provided that the Executive has not breached this Agreement in any
material respect;

(c) the portion of each equity award that is not vested pursuant to the
applicable Equity Award Agreement as of the Separation Date and that will not
vest pursuant to (a) or (b) above, shall be terminated as of the Separation
Date, and

(d) all options under the Equity Award Agreements, to the extent vested as of
the Board Resignation Date, shall continue to be exercisable until November 15,
2013, provided that the Executive has not breached this Agreement in any
material respect.

For avoidance of doubt, the equity outstanding and vested as of the Separation
Date and the equity which will vest from the Separation Date to the Board
Resignation Date are set forth on Exhibit C hereto. The parties acknowledge and
agree that other than the vesting of the equity as provided for in this
Section 3 and detailed on Exhibit C, the Executive shall not have any right to
vest in any additional stock or stock options or other equity-based awards under
the Equity Incentive Plan, Equity Award Agreements or any other Company stock,
stock option plan, or equity-based plan (of whatever name or kind) that the
Executive may have participated in or was eligible to participate in during the
Executive’s employment or consulting term, and he shall not be eligible to
receive any compensation, including but not limited to equity under any
non-employee director compensation policy of the Company while continuing as a
director. The Company shall reimburse the Executive for any properly and timely
documented out-of-pocket expenses incurred by the Executive in performing his
duties as a director, consistent with the Company’s standard expense
reimbursement policy for non-employee directors.

 

3



--------------------------------------------------------------------------------

4. Consulting Services. The Executive agrees that between the Separation Date
and the Board Resignation Date, upon the Company’s request the Executive shall
perform the following consulting services on behalf of the Company, as such
services may pertain to any matter or event relating to the Executive’s
employment or events that occurred during the Executive’s employment, including,
without limitation: (a) cooperating in the defense or prosecution of any claims
or actions now in existence or which may be brought or threatened in the future
against or on behalf of the Company (including any claims or actions against its
affiliates and its and their officers and employees); (b) being available to
meet with the Company regarding matters in which the Executive has been involved
(including but not limited to contract matters and audits); (c) preparing for,
attending and participating in any legal proceeding (including but not limited
to depositions, consultation, discovery, trial, acting as a witness, and
providing affidavits); (d) assisting with any audit, inspection, proceeding or
other inquiry; (e) using reasonable efforts in transferring the Executive’s work
knowledge to the Company (including but not limited to providing a description
of the Executive’s job functions and any information required to perform the
same, such as contact information, passwords, scheduling requirements, deadlines
and the like); (f) continuing to wind up the Company’s relationship with
Epicept, Inc.; (g) continuing to oversee and assist in the transition of the
Company’s various operating activities; and (h) providing such additional
information and services regarding the Company’s business as the senior
management of the Company or the Board may reasonably request. The Executive
further agrees that should he be contacted (directly or indirectly) by any
person or entity adverse to the Company, the Executive shall promptly notify the
Company pursuant to Section 7(a). The parties acknowledge and agree that the
Executive shall not be required to perform more than twenty (20) hours of
consulting services per week during the consulting term. The parties further
acknowledge and agree that the Company shall reimburse the Executive for any
properly and timely documented out-of-pocket expenses incurred by the Executive
in rendering the foregoing consulting services, consistent with the Company’s
standard expense reimbursement policy.

Notwithstanding the provisions of Section 6(b) and (c) of the General Release,
solely during the term of this consulting services obligation, the Executive may
use and disclose confidential information consistent with practice while an
employee of the Company as required in order to fulfill such duties and shall be
entitled to maintain possession and access to Company Materials as necessary or
appropriate in rendering the foregoing consulting services.

The Executive shall act solely as an independent contractor while performing the
above-described consulting services, and nothing herein shall be construed to
render the Executive as an employee of the Company while performing such
services and the Executive shall not be an agent of the Company or have
authority to bind, represent or speak for the Company for any purpose while
performing such services. The Executive shall not be considered an employee for
purposes of any Company employment policy or any employment benefit plan, and
shall not be entitled to any benefits under any such policy or benefit plan,
while performing such services.

5. The Executive’s Release of Claims. Pursuant to the terms of the Severance
Agreement and as provided herein, the Executive agrees to execute the General
Release, the terms of which are incorporated herein by reference. Neither the
Company, nor any of its officers or directors shall disparage the Executive or
otherwise take any action which could reasonably be expected to adversely affect
the personal or professional reputation of the Executive.

 

4



--------------------------------------------------------------------------------

6. Taxes.

(a) To the extent any reimbursements by the Company to the Executive under this
Agreement are subject to Section 409A, (i) payments will be made upon receipt of
any documentation of such expenses required by the Company, (ii) the expenses
eligible for reimbursement in any taxable year may not affect the expenses
eligible for reimbursement in any other taxable year, (iii) such reimbursement
must be made on or before the last day of the year following the year in which
the expenses were incurred, and (iv) the right to reimbursement is not subject
to liquidation or exchange for another benefit.

(b) The parties intend this Agreement to be in compliance with Section 409A.
Notwithstanding any other provision of this Agreement, in the event of any
ambiguity in the terms of this Agreement, such term(s) shall be interpreted and
at all times administered in a manner that avoids the inclusion of compensation
in income under Section 409A, or the payment of increased taxes, excise taxes or
other penalties under Section 409A.

(c) The Executive acknowledges and agrees that the Company does not guarantee
the tax treatment or tax consequences associated with any payment or benefit
arising under this Agreement, including but not limited to consequences related
to Section 409A. The Executive shall be solely liable and shall hold the Company
harmless with respect to any such tax treatment or tax consequences.

7. General.

(a) Notices. Except as otherwise specifically provided herein, any notice
required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by facsimile transmission upon acknowledgment of
receipt of electronic transmission; or (iv) by certified or registered mail,
return receipt requested, upon verification of receipt. Notices to the Executive
shall be sent to the last known address in the Company’s records or such other
address as the Executive may specify in writing. Notices to the Company shall be
sent to Attention: Chair, Board of Directors, Myrexis, Inc., 305 Chipeta Way,
Salt Lake City Utah 84108, or to such other Company representative as the
Company may specify in writing, with a copy to Jonathan L. Kravetz, Mintz,
Levin, Cohn, Ferris, Glovsky & Popeo, P.C., One Financial Center, Boston,
Massachusetts, 02111.

(b) Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by the parties hereto.

(c) Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions.

(d) Assignment. The Company may assign its rights and obligations hereunder to
any person or entity that succeeds to all or substantially all of the Company’s
business or that aspect of the Company’s business in which the Executive is or
was principally involved. The Executive may not assign the Executive’s rights
and obligations under this Agreement without the prior written consent of the
Company.

 

5



--------------------------------------------------------------------------------

(e) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal laws of the State of Utah,
without regard to conflicts of law principles.

(f) Entire Agreement. This Agreement and the General Release, together with the
other agreements (or sections thereof) specifically referenced herein or
therein, embodies the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof and supersedes all prior oral
or written agreements and understandings relating to the subject matter hereof
(including, but not limited to, the Severance Agreement); provided however, the
Indemnification Agreement dated as of June 2, 2009 between the Company and the
Executive shall remain in full force and effect. No statement, representation,
warranty, covenant or agreement of any kind not expressly set forth in this
Agreement or the General Release shall affect, or be used to interpret, change
or restrict, the express terms and provisions of this Agreement or the General
Release.

(g) Counterparts. This Agreement may be executed in two or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. For all purposes a signature by fax shall be treated as an original.

As set forth in Section 10 of the General Release, the Executive will be given a
period of twenty one (21) days within which to consider this Agreement and the
General Release, unless applicable law requires a longer period, in which case
the Executive shall be advised of such longer period and such longer period
shall apply. The Executive may accept this Agreement and the General Release at
any time within this period of time by signing this Agreement and the General
Release and returning it to the Company. If the Company does not receive the
Executive’s acceptance on or before such date, this Agreement shall terminate
and be of no further force or effect.

[Signature Page to Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ROBERT J. LOLLINI

 

Robert J. Lollini

Printed Name

 

/s/ Robert J. Lollini

Signature

   

MYREXIS, INC.

 

Gerald P. Belle, Chairman

Printed Name

 

/s/ Gerald P. Belle

Signature

 

7



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

1. General Release. In consideration of the payments and benefits to be made
under that certain Executive Severance and Change in Control Agreement, dated
February 1, 2010, as amended on September 9, 2011 (the “Severance Agreement”),
and the additional compensation to be paid under the Separation and Consulting
Agreement to which this General Release is attached (the “Separation
Agreement”), Robert J. Lollini (the “Executive”), with the intention of binding
the Executive and the Executive’s heirs, executors, administrators and assigns,
does hereby release, remise, acquit and forever discharge Myrexis, Inc. (the
“Company”) and each of its subsidiaries and affiliates (the “Company Affiliated
Group”), their present and former officers, directors, executives, agents,
attorneys, employees and employee benefits plans (and the fiduciaries thereof),
and the successors, predecessors and assigns of each of the foregoing
(collectively, the “Company Released Parties”), of and from any and all claims,
actions, causes of action, complaints, charges, demands, rights, damages, debts,
sums of money, accounts, financial obligations, suits, expenses, attorneys’ fees
and liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected which the Executive, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, against any Company Released Party in any capacity, including,
without limitation, any and all claims (i) arising out of or in any way
connected with the Executive’s service to any member of the Company Affiliated
Group (or the predecessors thereof) in any capacity, or the termination of such
service in any such capacity, (ii) for severance or vacation benefits, unpaid
wages, salary or incentive payments, (iii) for breach of contract, wrongful
discharge, impairment of economic opportunity, defamation, intentional
infliction of emotional harm or other tort and (iv) for any violation of
applicable state and local labor and employment laws (including, without
limitation, all laws concerning unlawful and unfair labor and employment
practices), any and all claims based on the Employee Retirement Income Security
Act of 1974 (“ERISA”), any and all claims arising under the civil rights laws of
any federal, state or local jurisdiction, including, without limitation, Title
VII of the Civil Rights Act of 1964 (“Title VII”), the Americans with
Disabilities Act (“ADA”), Sections 503 and 504 of the Rehabilitation Act, the
Family and Medical Leave Act, and any and all claims under any whistleblower
laws or whistleblower provisions of other laws, excepting only:

(a) rights of the Executive under this General Release, the Severance Agreement,
and the Separation Agreement;

(b) rights of the Executive relating to equity awards held by the Executive as
of his Separation Date (as defined in the Separation Agreement);

(c) the right of the Executive to receive continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 in accordance with
applicable law;

(d) rights to indemnification the Executive may have (i) under applicable
corporate law, (ii) under the by-laws or certificate of incorporation of any
Company Released Party, (iii) the Indemnification Agreement dated as of June 2,
2009 between the Company and the Executive. or (iv) as an insured under any
director’s and officer’s liability insurance policy now or previously in force;



--------------------------------------------------------------------------------

(e) claims (i) for benefits under any health, disability, retirement, deferred
compensation, life insurance or other, similar Executive benefit plan or
arrangement of the Company Affiliated Group and (ii) for earned but unused
vacation pay through the Separation Date in accordance with applicable Company
policy; and

(f) claims for the reimbursement of unreimbursed business expenses incurred
prior to the Separation Date pursuant to applicable Company policy.

2. No Admissions. The Executive acknowledges and agrees that this General
Release is not to be construed in any way as an admission of any liability
whatsoever by any Company Released Party, any such liability being expressly
denied.

3. Application to all Forms of Relief. This General Release applies to any
relief no matter how called, including, without limitation, wages, back pay,
front pay, compensatory damages, liquidated damages, punitive damages for pain
or suffering, costs and attorney’s fees and expenses.

4. Specific Waiver. The Executive specifically acknowledges that his acceptance
of the terms of this General Release is, among other things, a specific waiver
of his rights, claims and causes of action under Title VII, ADEA, ADA and any
state or local law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein shall be deemed, nor does anything herein
purport, to be a waiver of any right or claim or cause of action which by law
the Executive is not permitted to waive.

5. No Complaints or Other Claims. The Executive acknowledges and agrees that he
has not, with respect to any transaction or state of facts existing prior to the
date hereof, filed any complaints, charges or lawsuits against any Company
Released Party with any governmental agency, court or tribunal.

6. Conditions of General Release.

(a) Terms and Conditions. From and after the Separation Date, the Executive
shall abide by all the terms and conditions of this General Release.

(b) Confidentiality. The Executive shall not, without the prior written consent
of the Company or as may otherwise be required by law or any legal process, or
as is necessary in connection with any adversarial proceeding against any member
of the Company Affiliated Group (in which case, if permitted under applicable
law, the Executive shall cooperate with the Company in obtaining a protective
order at the Company’s expense against disclosure by a court of competent
jurisdiction), communicate, to anyone other than the Company and those
designated by the Company or on behalf of the Company in the furtherance of its
business, any trade secrets, confidential information, knowledge or data
relating to any member of the Company Affiliated Group, obtained by the
Executive during the Executive’s employment by the Company that is not generally
available public knowledge (other than by acts by the Executive in violation of
this General Release). This confidentiality obligation is in addition to, and
not in lieu of, any other contractual, statutory and common law confidentiality
obligation of the Executive to the Company.

 

2



--------------------------------------------------------------------------------

(c) Return of Company Material. The Executive represents that he has returned to
the Company all Company Material (as defined below). For purposes of this
Section 6(c), “Company Material” means any documents, files and other property
and information of any kind belonging or relating to (i) any member of the
Company Affiliated Group, (ii) the current and former suppliers, creditors,
directors, officers, employees, agents and customers of any of them or (iii) the
businesses, products, services and operations (including without limitation,
business, financial and accounting practices) of any of them, in each case
whether tangible or intangible (including, without limitation, credit cards,
building and office access cards, keys, computer equipment, cellular telephones,
pagers, electronic devices, hardware, manuals, files, documents, records,
software, customer data, research, financial data and information, memoranda,
surveys, correspondence, statistics and payroll and other employee data, and any
copies, compilations, extracts, excerpts, summaries and other notes thereof or
relating thereto), excluding only information (x) that is generally available
public knowledge or (y) that relates to the Executive’s compensation or
Executive benefits.

(d) Cooperation. Following the Separation Date, the Executive shall reasonably
cooperate with the Company upon reasonable request of the Board of Directors and
be reasonably available to the Company with respect to matters arising out of
the Executive’s services to the Company Affiliated Group.

(e) Nondisparagement. The Executive acknowledges and agrees that he shall not
make any statements that are professionally or personally disparaging about or
adverse to the interests of the Company or any Company Released Party,
including, but not limited to, any statements that disparage in any way
whatsoever the Company’s products, services, businesses, finances, financial
condition, capabilities or other characteristics.

(f) Ownership of Inventions, Non-Disclosure, Non-Competition and
Non-Solicitation. The Executive agrees that for a period of one (1) year
following the Separation Date, without the prior written consent of the Company,
which consent shall not be unreasonably withheld, Executive shall not, directly
or indirectly, (other than on behalf of the Company), do or attempt to do
business or otherwise be associated as a proprietor, partner, equity holder,
shareholder, employee, agent or otherwise, with any entity that is engaged in
the research directed in connection with the use of an Hsp90 inhibitor for the
treatment of acute myeloid leukemia; the use of a Nampt inhibitor for the
treatment of cancer; or the inhibition of IKK epsilon for the treatment of
auto-immune diseases. The Executive expressly acknowledges and agrees that
Sections 4, 5, 6 and 7 of his July 1, 2009 employment agreement with the Company
(the “Employment Agreement”) are incorporated herein by reference, and shall
survive the execution of this General Release in full force and effect pursuant
to their terms, except as otherwise set forth herein or in the Separation
Agreement.

(g) No Representation. The Executive acknowledges that, other than as set forth
in this General Release, the Severance Agreement, and the Separation Agreement,
(i) no promises have been made to him and (ii) in signing this General Release
the Executive is not relying upon any statement or representation made by or on
behalf of any Company Released Party and each or any of them concerning the
merits of any claims or the nature, amount, extent or duration of any damages
relating to any claims or the amount of any money, benefits, or compensation due
the Executive or claimed by the Executive, or concerning the General Release or
concerning any other thing or matter.

 

3



--------------------------------------------------------------------------------

(h) Injunctive Relief. In the event of a breach or threatened breach by the
Executive of this Section 6, the Executive agrees that the Company shall be
entitled to injunctive relief in a court of appropriate jurisdiction to remedy
any such breach or threatened breach, the Executive acknowledging that damages
would be inadequate or insufficient.

7. Voluntariness. The Executive agrees that he is relying solely upon his own
judgment; that the Executive is over eighteen years of age and is legally
competent to sign this General Release; that the Executive is signing this
General Release of his own free will; that the Executive has read and understood
the General Release before signing it; and that the Executive is signing this
General Release in exchange for consideration that he believes is satisfactory
and adequate.

8. Legal Counsel. The Executive acknowledges that he has been informed of the
right to consult with legal counsel and has been encouraged to do so.

9. Complete Agreement/Severability. Other than the agreements and/or obligations
specifically referenced as surviving herein, this General Release constitutes
the complete and final agreement between the parties and supersedes and replaces
all prior or contemporaneous agreements, negotiations, or discussions relating
to the subject matter of this General Release. All provisions and portions of
this General Release are severable. If any provision or portion of this General
Release or the application of any provision or portion of the General Release
shall be determined to be invalid or unenforceable to any extent or for any
reason, all other provisions and portions of this General Release shall remain
in full force and shall continue to be enforceable to the fullest and greatest
extent permitted by law.

10. Acceptance. The Executive acknowledges that he has been given a period of
twenty-one (21) days within which to consider this General Release, unless
applicable law requires a longer period, in which case the Executive shall be
advised of such longer period and such longer period shall apply. The Executive
may accept this General Release at any time within this period of time by
signing the General Release and returning it to the Company.

11. Revocability. This General Release shall not become effective or enforceable
until seven (7) calendar days after the Executive signs it. The Executive may
revoke his acceptance of this General Release at any time within that seven
(7) calendar day period by sending written notice to the Company. Such notice
must be received by the Company within the seven (7) calendar day period in
order to be effective and, if so received, would void this General Release for
all purposes.

12. Governing Law. Except for issues or matters as to which federal law is
applicable, this General Release shall be governed by and construed and enforced
in accordance with the laws of the State of Utah without giving effect to the
conflicts of law principles thereof.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has executed this General Release as of the
date last set forth below.

EXECUTIVE

 

/s/ Robert J. Lollini

    Date: May 11, 2012 Name: Robert J. Lollini    

 

5



--------------------------------------------------------------------------------

EXHIBIT B

Letter of Resignation

May 11, 2012

The Board of Directors of Myrexis, Inc.

305 Chipeta Way

Salt Lake City, Utah 84108

Attention: Gerald P. Belle, Chairman

 

  Re: Resignation as Class I Director

Gentlemen:

I hereby resign as a member of the Board of Directors of Myrexis, Inc.,
effective as of the close of business on November 15, 2012.

 

Sincerely,

/s/ Robert J. Lollini

Robert J. Lollini



--------------------------------------------------------------------------------

EXHIBIT C

List of Outstanding Equity as of Separation Date

Option Agreements:

 

Date of Grant

   Shares
Exercisable as of
the Separation
Date*  

July 1, 2009

     50,000 shares   

September 10, 2009

     16,500 shares   

February 18, 2010

     16,500 shares   

September 24, 2010

     16,625 shares   

 

Date of Grant

   Number of Options
Scheduled to Vest
prior to the Board
Resignation Date*      Vesting Date

July 1, 2009

     25,000       July 1, 2012

September 10, 2009

     8,250       September 10, 2012

September 24, 2010

     16,625       September 24, 2012

September 22, 2011

     75,000       September 22, 2012

September 22, 2011

     75,000       November 15, 2012

 

* these options shall be exercisable until November 15, 2013

Restricted Stock Unit Agreements:

 

Date of Grant

   Number of Units
Outstanding and
Scheduled to Vest
prior to the Board
Resignation Date      Vesting Date

July 1, 2009

     7,000       June 15, 2012

September 24, 2010

     5,542       September 24, 2012

 

2